AO 245B               Case
              (Rev. 09/08)     4:17-cr-00116
                           Judgment in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 1 of 8
              Sheet 1                                                                                                 United States District Court
                                                                                                                        Southern District of Texas
                                           UNITED STATES DISTRICT COURT                                                    ENTERED
                                                           Southern District of Texas                                   November 19, 2018
                                                              Holding Session in Houston                                David J. Bradley, Clerk

            UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                          V.
                 STEPHEN E. STOCKMAN
                                                                           CASE NUMBER: 4:17CR00116-002
                                                                           USM NUMBER: 23502-479

 See Additional Aliases.                                                  Marlo Pfister Cadeddu
                                                                           Defendant's Attorney
THE DEFENDANT:
 pleaded guilty to count(s)
 pleaded nolo contendere to count(s)
    which was accepted by the court.
 was found guilty on count(s)    1-5, 7-12, 14-22, 24, 27 and 28 on April 12, 2018
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section               Nature of Offense                                                            Offense Ended                Count
18 U.S.C. §§ 1341, and        Mail fraud                                                                   01/24/2013                   1
2
18 U.S.C. §§ 1341, and        Mail fraud                                                                   04/11/2012                   2
2
18 U.S.C. §§ 1341, and        Mail fraud                                                                   02/17/2014                   3
2
18 U.S.C. §§ 1341, and        Mail fraud                                                                   02/18/2014                   4
2

   See Additional Counts of Conviction.

    The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

 The defendant has been found not guilty on count(s) 6.

 Count(s)                                                       is  are dismissed on the motion of the .
     It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                           November 7, 2018
                                                                           Date of Imposition of Judgment


                                                                           ReservedForJudgeSignature
                                                                           Signature of Judge

                                                                           LEE H. ROSENTHAL
                                                                           CHIEF U. S. DISTRICT JUDGE
                                                                           Name and Title of Judge

                                                                           ReservedForSignDate
                                                                           November 14, 2018
                                                                                                                                                     |
                                                                           Date
AO 245B               Case
              (Rev. 09/08)     4:17-cr-00116
                           Judgment in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 2 of 8
              Sheet 1A
                                                                                                              Judgment -- Page 2 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section               Nature of Offense                                               Offense Ended          Count

18 U.S.C. §§ 1343, and        Wire fraud                                                      03/28/2012             5
2
18 U.S.C. §§ 1343, and        Wire fraud                                                      07/02/2012             7
2
18 U.S.C. §§ 1343, and        Wire fraud                                                      05/13/2014             8
2
18 U.S.C. § 371, 52           Conspiracy to make conduit contributions and false statements   04/30/2014             9
U.S.C. §§ 30122 and
30109(d)(1)(D), and 18
U.S.C. § 1001(a)(2)
18 U.S.C. §§                  Making false statements                                         10/16/2013             10
1001(a)(2), and 2
18 U.S.C. §§                  Making false statements                                         10/19/2013             11
1001(a)(2), and 2
52 U.S.C. §§                  Making excessive contributions                                  02/28/2014             12
30116(a)(1)(A),
30116(a)(7)(B)(i) and
30109(d)(1)(A)(i), and
18 U.S.C. § 2
18 U.S.C. §§ 1957, and        Money laundering                                                07/03/2012             14
2
18 U.S.C. §§ 1957, and        Money laundering                                                07/24/2012             15
2
18 U.S.C. §§ 1957, and        Money laundering                                                02/12/2013             16
2
18 U.S.C. §§ 1957, and        Money laundering                                                02/12/2013             17
2
18 U.S.C. §§ 1957, and        Money laundering                                                02/19/2013             18
2
18 U.S.C. §§ 1957, and        Money laundering                                                10/16/2013             19
2
18 U.S.C. §§ 1957, and        Money laundering                                                01/31/2014             20
2
18 U.S.C. §§ 1957, and        Money laundering                                                01/31/2014             21
2
18 U.S.C. §§ 1957, and        Money laundering                                                03/14/2014             22
2




   See Additional Counts of Conviction.
AO 245B               Case
              (Rev. 09/08)     4:17-cr-00116
                           Judgment in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 3 of 8
              Sheet 1A -- Continued
                                                                                                              Judgment -- Page 3 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section               Nature of Offense                                              Offense Ended           Count

18 U.S.C. §§ 1957, and        Money laundering                                               03/24/2014              24
2
18 U.S.C. §§                  Money laundering                                               03/24/2014              27
1956(a)(1)(B)(i) and 2
26 U.S.C. § 7206(1)           Filing false tax return                                        04/14/2014              28




   See Additional Counts of Conviction.
AO 245B               Case
              (Rev. 09/08)      4:17-cr-00116
                           Judgment in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 4 of 8
              Sheet 2 -- Imprisonment
                                                                                                                       Judgment -- Page 4 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                                              IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 120 months.
ONE HUNDRED TWENTY (120) MONTHS as to each of Counts 1-5, 7, 8, 14-22, 24, and 27, SIXTY (60) MONTHS as to each of Counts
9-12, and THIRTY-SIX (36) MONTHS as to Count 28, all counts to run concurrently, for a total of ONE HUNDRED TWENTY (120)
MONTHS.

   See Additional Imprisonment Terms.

 The court makes the following recommendations to the Bureau of Prisons:
  That the defendant be designated to a facility that can accomodate the defendant's physical and mental needs, preferrably FMC Fort
  Worth or FMC Butner, and that the defendant be transferred to such facility as quickly as possible.
 The defendant is remanded to the custody of the United States Marshal.

 The defendant shall surrender to the United States Marshal for this district:
   at                   a.m.  p.m. on                            .
   as notified by the United States Marshal.
 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
   before 2 p.m. on                                                .
   as notified by the United States Marshal.
   as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




    Defendant delivered on _______________________________ to ___________________________________

at ______________________________, with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL

                                                                     By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B                Case
               (Rev. 02/18)      4:17-cr-00116
                            Judgment  in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 5 of 8
               Sheet 3 -- Supervised Release
                                                                                                                                             Judgment -- Page 5 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                                             SUPERVISED RELEASE
Upon release from imprisonment you will be on supervised release for a term of: 3 years.
THREE (3) YEARS as to each of Counts 1-5, 7, 8, 14-22, 24, and 27, and ONE (1) YEAR as to Count 28, all to run concurrently, for a total
of THREE (3) YEARS.
    See Additional Supervised Release Terms.

                                                           MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A
         or any other statute authorizing a sentence of restitution. (check if applicable)
5.  You must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work,
         are a student, or were convicted of a qualifying offense. (check if applicable)
7.  You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

                                         STANDARD CONDITIONS OF SUPERVISION
    See Special Conditions of Supervision.
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
     about how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of
      a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.
AO 245B               Case
              (Rev. 09/08)     4:17-cr-00116
                           Judgment  in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 6 of 8
              Sheet 3C -- Supervised Release
                                                                                                                              Judgment -- Page 6 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                            SPECIAL CONDITIONS OF SUPERVISION
You must participate in a mental-health treatment program and follow the rules and regulations of that program. The probation officer, in
consultation with the treatment provider, will supervise your participation in the program, including the provider, location, modality, duration,
and intensity. You must pay the cost of the program, if financially able.

You must take all mental-health medications that are prescribed by your treating physician. You must pay the costs of the medication, if
financially able.

You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.

You must not incur new credit charges or open additional lines of credit without the approval of the probation officer.




   See Additional Special Conditions of Supervision.
AO 245B                Case
               (Rev. 09/08)      4:17-cr-00116
                             Judgment in a Criminal Case    Document 329 Filed on 11/14/18 in TXSD Page 7 of 8
               Sheet 5 -- Criminal Monetary Penalities
                                                                                                                              Judgment -- Page 7 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                                 CRIMINAL MONETARY PENALTIES
   The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                  Assessment                          Fine                                  Restitution
TOTALS                            $2,300.00                                                                 $1,014,718.51
   A $100 special assessment is ordered as to each of Counts 1-5, 7, 8, 14-22, 24, 27 and 28, for a total of $2,300.


   See Additional Terms for Criminal Monetary Penalties.

 The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C)
    will be entered after such determination.

 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal payees must be paid
    before the United States is paid.

Name of Payee                                                              Total Loss*     Restitution Ordered             Priority or Percentage
The Rothschild Art Foundation                                                                    $385,000.00
The Rothschild Charitable Foundation Inc.                                                           65,000.00
Ed Uihlein Family Foundation                                                                      350,000.00
Ed Uihlein                                                                                        214,718.51


   See Additional Restitution Payees.
TOTALS                                                                        $0.00            $1,014,718.51

 Restitution amount ordered pursuant to plea agreement $

 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    the interest requirement is waived for the  fine  restitution.
    the interest requirement for the  fine  restitution is modified as follows:

 Based on the Government's motion, the Court finds that reasonable efforts to collect the special assessment are not likely to be effective.
    Therefore, the assessment is hereby remitted.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B                Case
               (Rev. 09/08)     4:17-cr-00116
                            Judgment   in a Criminal Case   Document 329 Filed on 11/14/18 in TXSD Page 8 of 8
               Sheet 6 -- Schedule of Payments
                                                                                                                                   Judgment -- Page 8 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

                                                             SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A  Lump sum payment of $2,300.00                     due immediately, balance due
                not later than                                      , or
             in accordance with  C,  D,  E, or  F below; or
B  Payment to begin immediately (may be combined with  C,  D, or  F below); or
C  Payment in equal              installments of              over a period of                                      , to commence           days
          after the date of this judgment; or
D    Payment in equal                   installments of                       over a period of                      , to commence           days
          after release from imprisonment to a term of supervision; or
E    Payment during the term of supervised release will commence within                   days after release from imprisonment. The court
          will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    Special instructions regarding the payment of criminal monetary penalties:
           Payable to: Clerk, U.S. District Court, Attn: Finance, P.O. Box 61010, Houston, TX 77208

                         Balance due in 50% of any wages earned while in prison in accordance with the Bureau of Prisons' Inmate Financial
                         Responsibility Program. Any balance remaining after release from imprisonment shall be due in monthly installments
                         of no less than $500 to commence 60 days after release from imprisonment to a term of supervision.

                         * In reference to the amount below, the Court-ordered restitution shall be joint and several with any co-defendant who
                         has been or will be ordered to pay restitution under this docket number.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 Joint and Several
Case Number
Defendant and Co-Defendant Names                                                  Joint and Several                Corresponding Payee,
(including defendant number)                                   Total Amount           Amount                        if appropriate
SEE COURT'S ORDER ABOVE *




   See Additional Defendants and Co-Defendants Held Joint and Several.

 The defendant shall pay the cost of prosecution.
 The defendant shall pay the following court cost(s):

 The defendant shall forfeit the defendant's interest in the following property to the United States:
    As set forth in the order of forfeiture executed by this Court on July 3, 2018, and as amended following the sentencing hearing on
    November 7, 2018.
   See Additional Forfeited Property.



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
